Exhibit 10.1

AMENDMENT TO CONVERTIBLE DEBENTURE

This Amendment to Convertible Debenture Stock (“Amendment”) is entered into as
of this 2nd day of December, 2009 by and between Turbine Truck Engines, Inc., a
Nevada corporation (“TTEG”), and Golden State Equity Investors, formerly known
as Golden Gate Investors, Inc., a California corporation (“GSEI”).

WHEREAS, TTEG and GSEI are parties to that certain 7 3/4 % Convertible Debenture
dated as of June 6, 2008 (“Debenture”) together with all related documents,
including but not limited to the (a) Security Purchase Agreement; (b) Secured
Promissory Note (collectively with the Debenture, the “Related Documents”); and

WHEREAS, after due negotiation, the parties desire to amend the Debenture and
the Related Documents, as applicable.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, TTEG and GSEI agree as follows:

 

1. All terms used herein and not otherwise defined herein shall have the
definitions set forth in the Related Documents.

 

2. This Amendment, and the changes to the Related Documents made hereby, are
contingent upon the following:

(a) GSEI receiving the shares of stock due under the $195,000 conversion notice
previously sent to TTEG after re-submission of the funds to TTEG; and

(b) GSEI being able to sell the shares received in the open market with the
cooperation of TTEG in obtaining an opinion of counsel and instructions to the
transfer agent allowing the sales.

 

3. Section 3.1 of the Debenture shall be deleted in its entirety and replaced as
follows:

3.1 Conversion; Conversion Price. At the option of the Holder, this Debenture
may be converted, either in whole or in part, up to the full Principal Amount
hereof into Common Shares (calculated as to each such conversion to the nearest
1/100th of a share), at any time and from time to time on any Business Day,
subject to compliance with Section 3.2. The number of Common Shares into which
this Debenture may be converted is equal to the dollar amount of the Debenture
being converted divided by the Conversion Price. The “Conversion Price” shall be
equal to the lesser of (i) $0.50, or (ii) 80% of the average of the 3 lowest
Volume Weighted Average Prices during the 1 Trading Days prior to Holder’s
election to convert (the percentage figure being a “Discount Multiplier”),
provided however, beginning on January 1, 2010, the Conversion Price shall not
be less than $0.15. The Company reserves the right to increase the number of
Trading Days in clause (ii) above, as it deems appropriate. Notwithstanding the
foregoing, only that portion of the Principal Amount of this Debenture that has
actually been paid in cash by the Holder at the Closing Date or has been repaid
in cash by the Holder as a payment of principal under the Promissory Note may be
converted by the Holder into Common Shares.

 

1



--------------------------------------------------------------------------------

4. Section 3.2(ii) of the Debenture shall be deleted in its entirety and
replaced as follows:

If, at any time after the date of this Debenture, (a) the Company challenges,
disputes or denies the right of the Holder hereof to effect the conversion of
this Debenture into Common Shares or otherwise dishonors or rejects any
Conversion Notice delivered in accordance with this Section 3.2 or (b) any third
party who is not and has never been an Affiliate of the Holder commences any
lawsuit or legal proceeding or otherwise asserts any claim before any court or
public or governmental authority which seeks to challenge, deny, enjoin, limit,
modify, delay or dispute the right of the Holder hereof to effect the conversion
of this Debenture into Common Shares, then the interest rate on this Debenture
shall be adjusted pursuant to Section 7 hereof. Under any of the circumstances
set forth above, the Company shall be responsible for the payment of all costs
and expenses of the Holder, including reasonable legal fees and expenses, as and
when incurred in defending itself in any such action or pursuing its rights
hereunder (in addition to any other rights of the Holder).

 

5. Section 3.4 of the Debenture shall be deleted in its entirety and replaced as
follows:

SECTION 3.4

Reclassification, Etc. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another Person
(where the Company is not the survivor or where there is a change in or
distribution with respect to the Common Stock of the Company), sell, convey,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another Person, or effectuate a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of the
Company is disposed of (each, a “Fundamental Corporate Change”) and, pursuant to
the terms of such Fundamental Corporate Change, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”) are to be received by
or distributed to the holders of Common Stock of the Company, then the Holder of
this Debenture shall have the right thereafter, at its sole option, to (x) have
the interest rate on this Debenture be adjusted pursuant declare an Event of
Default under Section 6.1 hereof, or (y) receive the number of shares of common
stock of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and Other Property as is receivable upon or as a result
of such Fundamental Corporate Change by a holder of the number of shares of
Common Stock into which the outstanding portion of this Debenture may be
converted at the Conversion Price applicable immediately prior to such
Fundamental Corporate Change, or (z) require the Company, or such successor,
resulting or purchasing corporation, as the case may be, to, without benefit of
any additional consideration therefor, execute and deliver to the Holder a
debenture with substantial identical rights, privileges, powers, restrictions
and other terms as this Debenture in an amount equal to the amount outstanding
under this Debenture immediately prior to such Fundamental Corporate Change. For
purposes hereof, “common stock of the successor or acquiring corporation” shall
include stock of

 

2



--------------------------------------------------------------------------------

such corporation of any class which is not preferred as to dividends or assets
over any other class of stock of such corporation and which is not subject to
prepayment and shall also include any evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for any such
stock, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to subscribe for
or purchase any such stock. The foregoing provisions shall similarly apply to
successive Fundamental Corporate Changes.

 

6. Section 3.5 shall be deleted in its entirety and replaced as follows:

SECTION 3.5 Certain Conversion Limits. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion, as set forth on the applicable Conversion Notice, such Holder
(together with such Holder’s Affiliates, and any other person or entity acting
as a group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of this Debenture with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted principal amount of this Debenture beneficially owned by
such Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, any other Debentures or
warrants to purchase shares of the Company’s Common Stock) beneficially owned by
such Holder or any of its Affiliates. Except as set forth in the preceding
sentence, for purposes of this Section 3.5, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 3.5 applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by such Holder
together with any Affiliates) and of which principal amount of this Debenture is
convertible shall be in the sole discretion of such Holder, and the submission
of a Conversion Notice shall be deemed to be such Holder’s determination of
whether this Debenture may be converted (in relation to other securities owned
by such Holder together with any Affiliates) and which principal amount of this
Debenture is convertible, in each case subject to such aggregate percentage
limitations. To ensure compliance with this restriction, each Holder will be
deemed to represent to the Company each time it delivers a Conversion Notice
that such Conversion Notice has not violated the restrictions set forth in this
paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. In addition, a determination as to any group
status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 3.5, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock provided to the Holder in writing by the
Company after Holder makes such request or in the event that the Company files,
any of the following with the Securities and Exchange Commission, the most
recent of the following: (A) the Company’s most recent Form 10-QSB or Form
10-KSB, as the case

 

3



--------------------------------------------------------------------------------

may be, (B) a more recent public announcement by the Company; or (C) a more
recent notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding on
the records of the Company as of the date of the request. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Debenture, by such Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder. The
Beneficial Ownership Limitation provisions of this Section 3.5 may be waived by
such Holder, at the election of such Holder, upon not less than 61 days’ prior
notice to the Company, to, at the sole discretion of the Holder, either change
the Beneficial Ownership Limitation to (i) 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of the Debenture held by the Holder and
the provisions of this Section 3.5 shall continue to apply, or (ii) remove any
Beneficial Ownership Limitation under this Debenture. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 3.5 to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
If any court of competent jurisdiction shall determine that the foregoing
limitation is ineffective to prevent a Holder from being deemed the beneficial
owner of more than 9.99% of the then outstanding shares of Common Stock, then
the Company shall prepay such portion of this Debenture (at the adjusted
interest rate as set forth in Section 7 hereof) as shall cause such Holder not
to be deemed the beneficial owner of more than 9.99% of the then outstanding
shares of Common Stock. Upon such determination by a court of competent
jurisdiction, the Holder shall have no interest in or rights under such portion
of the Debenture. Any and all interest paid on or prior to the date of such
determination shall be deemed interest paid on the remaining portion of this
Debenture held by the Holder. The limitations contained in this paragraph shall
apply to a successor holder of this Debenture.

Section 6.1 shall be amended by adding the following as Section 6.1 (xi) in its
entirety:

(xi) the occurrence of a Fundamental Corporate Change, without the prior written
consent of the Holder.

 

7. Section 6.2 shall be deleted in its entirety and replaced as follows:

Section 6.2 Acceleration of Maturity; Rescission and Annulment. If an Event of
Default occurs and is continuing, then and in every such case the Holder may, in
Holder’s sole and absolute discretion, by a notice in writing to the Company,
rescind any outstanding Conversion Notice and declare that any or all amounts
owing or otherwise outstanding under this Debenture are immediately due and
payable and upon any such declaration this Debenture or such portion thereof, as
applicable, shall become

 

4



--------------------------------------------------------------------------------

immediately due and payable in cash at a price equal to the outstanding
Principal Amount thereof, together with all accrued and unpaid interest thereon
to the date of payment at the adjusted interest rate as set forth in Section 7
hereof; provided, however, in the case of any Event of Default described in
clauses (iii), (iv), (v) or (vii) of Section 6.1, all amounts owing or otherwise
outstanding under this Debenture automatically shall become immediately due and
payable without the necessity of any notice or declaration as aforesaid. In the
event that the Company is obligated to pay any amount to the Holder in
connection with an acceleration of the maturity of this Debenture as set forth
herein, the Company shall first apply against such amount an amount equal to the
outstanding amount owed by the Holder to the Company under the Promissory Note,
if any, and the amount otherwise owed by the Company to the Holder in connection
with an acceleration of the maturity of this Debenture shall be reduced by the
outstanding amount owed by the Holder to the Company under the Promissory Note,
with the Promissory Note deemed paid by Holder to the extent of and with respect
to such amount, and if the amount due from the Company to the Holder in
connection with an acceleration of the maturity of this Debenture is equal to or
greater than the outstanding amount owed under the Promissory Note, the Company
shall cancel and deem the Promissory Note as paid in full in connection with the
application of the amount owed by the Holder to the Company under Promissory
Note against the amount otherwise owed by the Company to the Holder hereunder.
The Company shall immediately pay in cash to the Holder any remaining amount
owed by the Company to the Holder in connection with the acceleration of the
maturity of this Debenture as described herein, after the application of the
outstanding amount owed under the Promissory Note, if any, to such obligation.

 

8. Section 7.1 shall be deleted in its entirety and replaced as follows:

Section 7.1 Interest Rate Adjustment. In the event that an Event of Default
occurs, then (i) the Interest Rate shall immediately be increased to Nine and
Three-Quarters Percent (9 3/4 %) and shall remain at such level for the duration
of this Debenture; and (ii) the Company shall, within three Business Days of the
written request of the Holder prepay to the Holder the amount of interest that
would be otherwise paid under this Debenture from the date of such written
request through the Maturity Date (such amount referred to herein as the
“Interest Prepayment”). In the event that after the payment by the Company of
the Interest Prepayment all or any of the Principal Amount of this Debenture is
converted by Holder or redeemed pursuant to the terms of this Debenture prior to
the Maturity Date, then the Holder shall repay the corresponding pro rata
portion of the Interest Prepayment equal to the amount of the Interest
Prepayment that is represented by such portion of the Principal Amount at such
time that that is so converted or redeemed (taking into account both the amount
of the Principal Amount so converted or redeemed and the date upon which such
amount is so converted or redeemed).

 

9. During the term of any Debenture, TTEG may elect to limit the amount of
prepayments that Holder is permitted to make under the Promissory Note to
$225,000 per calendar month, provided the VWAP of TTEG is $2.00 or below on the
date such election is made. Any such election shall be made by written notice to
the Holder.

 

5



--------------------------------------------------------------------------------

Except as specifically amended herein, all other terms and conditions of the
Debenture and Related Documents shall remain in full force and effect.

IN WITNESS WHEREOF, TTEG and GSEI have caused this Amendment to be signed by its
duly authorized officers on the date first set forth above.

 

Turbine Truck Engines, Inc.     Golden State Equity Investors, formerly known as
Golden Gate Investors, Inc., a California corporation By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

6